Fourth Court of Appeals
                                  San Antonio, Texas
                                           July 5, 2018

                                      No. 04-18-00123-CV

      ONE HUNDRED SEVENTY-ONE THOUSAND ONE HUNDRED and 00/100
           ($171,100.00) in U.S. Currency and One (1) 2012 Volkswagen Jetta,
                             VIN#3VWDP7AJ9CM333910,
                                       Appellants

                                                v.

                                  THE STATE OF TEXAS,
                                        Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 15-02-54230
                        Honorable Terry A. Canales, Judge Presiding


                                         ORDER
       On June 28, 2018, Appellant Mirsha Contla filed her brief. The brief does not comply
with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.
Specifically, the brief has the following defects.
      •   Insufficient Record Citations. The statement of facts includes only two citations to
          the reporter’s record; no other part of the brief contains any citations to the record.
          Contra id. R. 38.1(g) (“The statement [of facts] must be supported by record
          references.”); id. R. 38.1(i) (“The brief must contain . . . appropriate citations . . . to
          the record.”); id. R. 38.1(d) (“[T]he statement [of the case] should be supported by
          record references . . . .”).
      •   Citations to Brief Appendix Documents. Appellant attached eighteen documents to
          her brief, and her brief cites the appendices approximately twenty-two times. But
          none of the appendices were copies of file stamped documents filed by the district
          clerk. The appendices are not part of the appellate record and we may not consider
          them. Briggs v. Toyota Mfg. of Texas, 337 S.W.3d 275, 283 (Tex. App.—San
          Antonio 2010, no pet.); Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931
          n.2 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (“We may not consider
          documents attached to an appellate brief that are not part of the appellate record.”).
       •   Appendix. The brief does not include the required appendix. Contra id. R. 38.1(k).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellant to file an amended brief
within TEN DAYS of the date of this order. The amended brief must correct all the
violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5,
38.1. If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).
        We encourage Appellant to use the court’s preferred conventions for citing the appellate
record. See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8 cmt. (“The reporter’s record may be
referred to as ‘RR’ and the clerk’s record as ‘CR.’”).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court